   Case 2:21-cv-00896-JMA Document 7 Filed 03/23/21 Page 1 of 3 PageID #: 12
                                                                                       FILED
                                                                                       CLERK
                                                                           3/23/2021 10:50 am
UNITED STATES DISTRICT COURT                                             For Online Publication Only
EASTERN DISTRICT OF NEW YORK                                                  U.S. DISTRICT COURT
--------------------------------------------------------------X          EASTERN DISTRICT OF NEW YORK
ELIZABETH MARIE BASTA,                                                        LONG ISLAND OFFICE

                                   Plaintiff,
                                                                        ORDER
                 -against-                                              21-CV-0896 (JMA)

COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant.
-------------------------------------------------------------X
AZRACK, United States District Judge:

        Before the Court is the -in -
                                    forma   pauperis application filed by counsel on behalf of plaintiff,
                                      - - - ------

Elizabeth Marie Basta (“Plaintiff”). For the reasons that follow, the application to proceed in

forma pauperis is denied without prejudice and with leave to renew upon completion of the AO

239 Long Form in forma pauperis application (“Long Form”) attached to this Order.

Alternatively, Plaintiff may remit the $402.00 filing fee.

        To qualify for -in -
                           forma   - - - - - status, the Supreme Court has long held that “an affidavit
                                 pauperis
                             --- -

is sufficient which states that one cannot because of his poverty pay or give security for the costs

[inherent in litigation] and still be able to provide himself and dependents with the necessities of

life.” Adkins v. E.I. Du Pont De Nemours & Co., 335 U.S. 331, 339 (1948) (internal quotation

marks omitted). The purpose of the statute permitting litigants to proceed -in -
                                                                               forma pauperis
                                                                                 --- - - - - - - is to

ensure that indigent persons have equal access to the judicial system. Davis v. NYC Dept. of

Educ., 10-CV-3812, 2010 WL 3419671, at *1 (E.D.N.Y. August 27, 2010) (citing Gregory v. NYC

Health & Hospitals Corp., 07-CV-1531, 2007 WL 1199010, at *1 (E.D.N.Y. Apr. 17, 2007)). The

determination of whether an applicant qualifies for -in -
                                                        forma pauperis
                                                          --- - - - - - - status is within the discretion

of the district court.       DiGianni v. Pearson Educ., 10-CV-0206, 2010 WL 1741373, at *1

(E.D.N.Y. Apr. 30, 2010) (citing Choi v. Chemical Bank, 939 F. Supp. 304, 308 (S.D.N.Y. 1996)).
  Case 2:21-cv-00896-JMA Document 7 Filed 03/23/21 Page 2 of 3 PageID #: 13




The court may dismiss a case brought by a plaintiff requesting to proceed -in -
                                                                              forma   pauperis if the
                                                                                - - - ------

“allegation of poverty is untrue.” 28 U.S.C. § 1915(e)(2)(A).

       Plaintiff’s application is incomplete and raises more questions than it answers. (See

Docket Entry 4.) Although Plaintiff reports that she is unemployed, owns nothing of value, and

has less than a dollar in cash or in a checking or savings account, she reports that she lives with,

and appears to be supported by, her parents. (Id. ¶¶ 2, 4-6.) Plaintiff declined to provide any

financial information concerning her regular monthly expenses for items such as transportation,

food, utilities, and insurance. (Id. ¶ 6.) Indeed, although Plaintiff reports that she leases a car,

she has provided no information concerning that expense. (Id. ¶ 5.)

       Given the responses provided by plaintiff, the Court’s finds that she does not qualify for in

forma pauperis status. See Wrenn v. Benson, 490 U.S. 89, 90 n.4 (1989) (per curiam) (denying

leave to proceed -in ----
                     forma ------
                           pauperis based on review of information contained in the supporting

affidavit of indigency); --
                         see ---
                             also -------------------
                                  Fridman v. City of New York, 195 F. Supp. 2d 534, 537 (S.D.N.Y.

2002) (“In assessing an application to proceed in forma pauperis, a court may consider the

resources that the applicant has or can get from those who ordinarily provide the applicant with

the necessities of life, such as from a spouse, parent, adult sibling or other next friend.”) (internal

quotation marks and citation omitted). In addition, “‘[i]f it appears that an applicant’s ‘access to

[ ] court has not been blocked by his financial condition; rather [that] he is ‘merely in the position

of having to weigh the financial constraints posed if he pursues [his position] against the merits of

his case,’’ then a court properly exercises its discretion to deny the application.” Brooks v. Aiden

0821 Capital LLC, No. 19-CV-6823, 2020 WL 4614323, at *5 (E.D.N.Y. July 22, 2020) (quoting

Fridman, 195 F. Supp. 2d at 537).

       In an abundance of caution and given that the incomplete responses provided by Plaintiff,
                                              2
  Case 2:21-cv-00896-JMA Document 7 Filed 03/23/21 Page 3 of 3 PageID #: 14




her application is denied without prejudice and with leave to renew upon completion of the Long

Form application enclosed with this Order within twenty-one (21) days from the date of this Order.

Plaintiff shall substitute the financial information for her parents in place of “spouse” where it calls

for such information on the Long Form. Alternatively, Plaintiff may remit the $402.00 filing fee.

Plaintiff is warned that a failure to timely comply with this Order may lead to the dismissal of the

complaint without prejudice for failure to prosecute pursuant to Federal Rule of Civil Procedure

41(b).

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore -in -
                                                   forma pauperis
                                                     --- - - - - - - status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:          March 23, 2021
                Central Islip, New York
                                                               /s/ (JMA)
                                                             JOAN M. AZRACK
                                                             UNITED STATES DISTRICT JUDGE




                                                   3
